DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Information
Applicant's response, filed 21 February 2022, to the request for information filed on 20 October 2021 is acknowledged. 
In view of Applicant's response, and the copy provided by Applicant of Chen 2015 ("Benchmark for New Bioassay Techniques to Improve Food Safety" Modern Chinese Medicine, Volume 3, page 77, 2015) (refer to supplied English translation), this document can be reasonably interpreted as describing the authored work of Xixiang CHEN alone (and not any non-inventors, including "Professor Shuxian CHENG"). 
There is no evidence of record that the Chen 2015 document was published more than a year before the filing date of provisional application 62/347129 (8 June 2016). However, the Chen 2015 document was published in 2015, which is more than a year before the filing date of non-provisional application 15/600438 (19 May 2017). Because provisional application 62/347129 fails to provide adequate written description support in the manner provided by 35 U.S.C. 112(a) for the pending claims (see Priority section below), the full Chen 2015 document does not qualify as a prior art exception under 35 U.S.C. 102(b)(1)(A) and is relied upon below in rejections under 35 U.S.C. 103.

Response to Amendment
An amendment and RCE filed on 5 August 2021 are acknowledged. Claims 1, 2, 7, 9, and 10 are amended; and claims 3, 5, and 11 are newly cancelled. Claims 1, 2, 7-10, and 12-20 are pending and are presented for examination on the merits.
In response to the amendment filed on 5 August 2021, the rejections under 35 U.S.C. 112(a) are withdrawn; the rejections under 35 U.S.C. 112(b) are changed; a rejection under 35 U.S.C. 112(d) are added; and rejections under 35 U.S.C. 103 are changed.

Claim Interpretation
Independent claim 1 has been amended to recite that "the consumable product is an oil." 
Dependent claim 2 recites that "the consumable product is an edible oil." The instant specification provides the following special definition of "edible oil" ([0017], page 5):
As used herein, the term "edible oil" refers to a food substance, other than a dairy product, of whatever origin, source or composition that is manufactured for human consumption wholly or in part from a fat or oil other than that of milk. Edible oils that can be tested include plant-derived edible oils or fats, animal-derived edible oils or fats and synthetic oils and fats.

The above special definition is applied to the term "edible oil" as recited in claim 2. See MPEP 2111.01, IV.
Given that the specification does not provide a special definition of "oil," this word, as recited in claim 1, is interpreted according to its ordinary and customary meaning. See MPEP 2111.01. One of ordinary skill in the art would understand the ordinary and customary meaning of an "oil" to be consistent with the definitions found in dictionaries: i.e., that an oil is typically liquid at room temperatures, as opposed to a fat, which is a solid or semisolid. 
One of ordinary skill in the art would not interpret lard and beef tallow to be oils according to the ordinary and customary meaning of oil, while lard and beef tallow both satisfy the special definition of "edible oil" [refer below to the rejection of claim 2 under 35 USC 112(d)].

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/347129, fails to provide adequate written description support in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.
Claim 1 recites the limitation "the consumable product is an oil."
Claim 2 recites the limitation "the consumable product is an edible oil."
The claim interpretations applied to the terms "oil" and "edible oil" are set forth in the "Claim Interpretation" section above.
Regarding claim 1, provisional application 62/347129 does not use the term "oil" or disclose any examples of an oil.
Regarding claim 2, provisional application 62/347129 does not use the term "edible oil," or disclose a term having the metes and bounds of the special definition of "edible oil" set forth in the 15/ 600438 specification filed non-provisionally on 19 May 2017. The provisional application also fails to disclose that the consumable product is a fat, lard, or tallow. While provisional application 62/347129 discloses that the consumable product is cream, ice cream, butter, or cheese, these are dairy products and are excluded from the scope of the special definition of "edible oil" of non-provisional application 15/600438. While provisional application 62/347129 discloses that the consumable product is a meat selected from beef, chicken, pork, fish, duck, and lamb, and these meats comprise fat, these meats are not "manufactured…from a fat or oil" as required by the special definition of "edible oil" of non-provisional application 15/600438.
The provisional application 62/347129 teaches that the sample of the consumable product can be a "lipid rich product" ([0030], page 7), and "lipid containing samples," as opposed to "samples containing no lipid or low amounts of lipid (e.g., low fat or fat free fruits and vegetables)" ([0038], page 9) that are delipidated with hexane. In Example 1 of the provisional application, chicken breast samples were homogenized, extracted with acetonitrile, and the extract washed with hexane (page 18). In Example 4, formula milk powder is reconstituted with water and extracted acetonitrile, and the extract washed with hexane (pages 19-20). There is no teaching that the lipid rich product of the provisional application is an oil or an "edible oil" according to the special definition of non-provisional application 15/600438.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 7-10, and 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitations "a) combining a volume or weight of a polar organic solvent and the sample of the consumable product to form a mixture so as to obtain a polar organic extract" and "wherein a volume of the polar organic solvent combined with the sample to form a mixture is about 1 to about 5 times a volume of the sample." It is unclear whether the limitation "wherein a volume of the polar organic solvent combined with the sample to form a mixture is about 1 to about 5 times a volume of the sample" is optional if the limitation "a) combining a … weight of a polar organic solvent and the sample of the consumable product to form a mixture…" is satisfied. Given that polar organic solvent is inherently characterized by a weight, the limitation "combining a … weight of a polar organic solvent…" has not been rejected under 35 USC 112(a) despite the lack of explicit support in the original disclosure.
Claim 7 recites the limitation "when the sample is a liquid." This limitation implies that the sample of the oil need not be a liquid, which is unclear given that the ordinary and customary meaning of an "oil" would be interpreted by one of ordinary skill to be consistent with the definitions found in dictionaries: i.e., that an oil is typically liquid at room temperatures, as opposed to a fat, which is a solid or semisolid.
Claim 10 recites the limitation "wherein the polar organic extract is not completely dried due to…" It is unclear whether this claim requires a drying step or a presence of water.
Claim 10 recites the limitation "the lipid." There is insufficient antecedent basis for this limitation in the claim. While a sample of an oil inherent contains one or more lipid species, the singular term "the lipid" may or may not refer to a single lipid species, and the occurrence of a single lipid species is not inherent to a sample of oil.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 recites the limitation "the consumable product is an oil."
Dependent claim 2 recites the limitation "the consumable product is an edible oil."
Dependent claim 7 recites the limitation "when the sample is a liquid."
The ordinary and customary meaning of an "oil" would be interpreted by one of ordinary skill to be consistent with the definitions found in dictionaries: i.e., that an oil is typically liquid at room temperatures, as opposed to a fat, which is a solid or semisolid. As set forth above in the Claim Interpretation section, the special definition of "edible oil" of the specification is narrower than the ordinary and customary meaning of an "oil" in some respects, but broader in others. Rather than being limited to an oil, the specially defined "edible oil" can be manufactured from a fat. Lard and beef tallow are not oils but are "edible oils" according to the special definition of the specification.
Regarding claim 2, because the special definition of "edible oil" is broader in some respects than the ordinary and customary meaning of an "oil," claim 2 does not require all of the limitations of claim 1.
Regarding claim 7, the limitation "when the sample is a liquid" implies that the sample of the consumable product need not be a liquid, which does not clearly require the limitation of claim 1 that the consumable product is an oil.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Colman 2005 ("Teratogenic Effects of azaspiracid-1 Identified by Microinjection of Japanese Medaka (Oryzias Latipes) Embryos," Toxicon 2005; previously relied upon) in view of Rúbies ("New method for the analysis of lipophilic marine biotoxins in fresh and canned bivalves by liquid chromatography coupled to high resolution mass spectrometry: A quick, easy, cheap, efficient, rugged, safe approach," Journal of Chromatography A, 7 February 2015; previously relied upon).
Regarding claim 2, Colman 2005 discloses a method of determining an integrated toxicity effect of specific and unspecified toxicants (via evaluating medaka embryos exposed to purified AZA-1 versus crude extracts of contaminated mussels; section 3.4, page 885) in a 
a) combining a weight of a polar organic solvent (methanol, which inherently is characterized by a weight) and the sample of the consumable product (AZA-contaminated mussels) to form a mixture so as to obtain a polar organic extract (page 882, last para.); 
b) contacting a teleost embryo (abstract) with the organic extract of a) (page 883, section 2.3, second para.); and 
c) determining whether the extract exerts a toxicity effect on the embryo (page 883, section 2.4; Fig. 6; section 3.4, page 885).
Regarding the limitation "wherein a volume of the polar organic solvent combined with the sample to form a mixture is about 1 to about 5 times a volume of the sample," this limitation is interpreted as not being required given that Colman 2005 discloses the "weight" option of the limitation "a) combining a volume or weight of a polar organic solvent and the sample of the consumable product to form a mixture…".
Colman 2005 does not explicitly disclose that the consumable product is an edible oil.
Colman 2005 does not disclose that the polar organic solvent is acetonitrile, instead disclosing methanol.
In the analogous art of determining toxicants in food, Rúbies extracts lipophilic toxins, including azaspiracids (AZAs) (page 63, last full para.) from shellfish including mussels (page 71, third full para.). Colman 2005 also extracts lipophilic toxins, including azaspiracids (AZAs) from mussels. Rúbies teaches that the method is for the analysis of "fresh and canned bivalves" (title, abstract), and that "canned mussels, clams, cockles and razor clams" were tested (page 71, third full para.). The examiner takes official notice that commercially sold canned bivalves are available available canned in oil.
For the benefit of evaluating the toxicity of foods sold to consumers, it would have been obvious to one of ordinary skill in the art at the time of filing that the bivalves of Colman 2005 are canned bivalves, as taught by Rúbies, and canned in oil. Bivalves canned in oil satisfy the special definition of "edible oil" of the instant specification, namely, a non-dairy food substance of whatever origin, source or composition manufactured for human consumption in part from an oil ([0017], page 5 of instant specification).

For the benefit selecting a simple and robust extraction that extracts a variety of toxins in a variety of shellfish samples with validated efficiency, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the methanol extraction of Colman 2005 with the acetonitrile extraction of Rúbies.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 1, 2, 7, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2015 ("Benchmark for New Bioassay Techniques to Improve Food Safety" Modern Chinese Medicine, Volume 3, page 77, 2015; IDS, refer to English translation) in view of Colman 2005 and García-Reyes ("Determination of pesticide residues in olive oil and olives," Trends in Analytical Chemistry, 2007; newly cited).
Regarding claims 1, 2, and 19, Chen 2015 discloses a method of determining an integrated toxicity effect of specific and unspecified toxicants in a sample of a consumable product, wherein the consumable product is an oil ("edible oil," second para. of translation) by using a teleost embryo that is a zebrafish embryo (first and second paras. of translation) or a medaka embryo (second para. of translation).
The one-page disclosure Chen 2015 is silent regarding the details of the zebrafish embryo toxicology test and does not explicitly disclose a sample extraction step a), contacting step b), or determining of toxicity effect step c). However, a sample extraction step, a contacting step, and a 
In the analogous art of toxicology testing using a teleost embryo, Colman 2005 discloses a method of determining an integrated toxicity effect of specific and unspecified toxicants (via evaluating medaka embryos exposed to purified AZA-1 versus crude extracts of contaminated mussels; section 3.4, page 885) in a sample of a consumable product that is seafood (shellfish intoxication after "consumption by humans": page 881), wherein the method comprises:
a) combining a weight of a polar organic solvent (methanol, which inherently is characterized by a weight) and the sample of the consumable product (AZA-contaminated mussels) to form a mixture so as to obtain a polar organic extract (page 882, last para.); 
b) contacting a teleost embryo (abstract) with the organic extract of a) (page 883, section 2.3, second para.); and 
c) determining whether the extract exerts a toxicity effect on the embryo (page 883, section 2.4; Fig. 6; section 3.4, page 885).
Colman 2005 does not disclose that the consumable product is an oil (although analysis of "edible oil" is taught by Chen 2015), and Colman 2005 does not disclose that the polar organic solvent is acetonitrile, instead disclosing the extraction of mussels with methanol.
In the analogous art of toxicology testing of edible oils, García-Reyes provides a review of extraction procedures used for the determination of pesticides in olive oil, which include liquid-liquid partition and QuEChERs (abstract; Table 1, pages 242-243; Fig. 2c). The most commonly listed extraction solvent for olive oil in the García-Reyes review is acetonitrile (Table 1), including the use of acetonitrile in a QuEChERs technique (Fig. 2c; section 2.3). 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claims 1 and 7, García-Reyes discloses adding 10 mL of acetonitrile to 3 g of olive oil (Fig. 2c, copied below), which is a liquid. Given the density of olive oil being 0.92 g/mL, this corresponds to adding 10 mL of acetonitrile to 3.26 mL of olive oil, such that the volume of acetonitrile is 3.067 times the volume of olive oil, which is "about 3 times" the volume of olive oil.

    PNG
    media_image1.png
    221
    615
    media_image1.png
    Greyscale

Top portion of Fig. 2c of García-Reyes

Regarding claim 8, the limitation that "before the above step a), water is added to the consumable product when the product is water unsaturated" is a contingent step. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04, II. Because Chen 2015 in view of Colman 2005 and García-Reyes does not disclose that the edible oil is "water unsaturated," the claimed subject matter is taught. Moreover, García-Reyes discloses an initial step of adding 7 ml water to 3 g of olive oil (first step of Fig. 2c).
Regarding claims 13, 14, 16, and 17, García-Reyes teaches adding sodium chloride (NaCl) and anhydrous magnesium sulfate (MgSO4) as part of the QuEChERS extraction (Fig. 2c, reproduced in part above). García-Reyes teaches that QuEChERS is "well-suited to use as an extraction procedure in multi-residue methods for pesticide determination in fatty matrices, such 
Regarding claim 15, García-Reyes teaches that a first salt is added, as required by claim 13, and because claim 15 does not require that a sugar is added, the claimed subject matter is taught.
Regarding claim 18, Colman 2005 teaches drying the polar organic extract to obtain a dried organic extract and redissolving the dried organic extract in a second organic solvent (page 882, last para.).
Regarding claim 20, Colman 2005 teaches that chemical contaminants of the consumable product are determined by a chemical analysis method (LC-MS) to establish a correlation between a teleost embryo toxicity test and the chemical contaminants (page 882, last para.). Likewise, Chen 2015 teaches that the zebrafish embryo toxicology test technology can "complement traditional chemical testing methods" (second para. of translation).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 2015 in view of Colman 2015 and García-Reyes as applied to claims 1, 2, 7, 8, and 13-20 above, further in view of Giménez ("Distribution of deoxynivalenol and zearalenone in milled germ during wheat milling and analysis of toxin levels in wheat germ and wheat germ oil," Food Control 34 2013; newly cited).
Regarding claims 9 and 12, García-Reyes discloses numerous references using the solvent pairing of acetonitrile and hexane for extraction (Table 1), but does not provide experimental details.
In the analogous art of toxicology testing of edible oils, Giménez discloses defatting of an acetonitrile extract of wheat germ oil with n-hexane, where the hexane layer is discarded (abstract; page 270, first para.). Giménez teaches that the defatting step offers the advantage of "obtaining of cleaner extracts that allowed increased sensitivity and lower limits of detection (LODs) (page 271, left col., last para.; page 271, right col., third full para.).
For the benefit of cleaner extracts and increased sensitivity, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Chen 2015 in view 
Regarding claim 10, the meaning of the indefinite limitation "wherein the polar organic extract is not completely dried due to presence of the lipid in the sample" is unclear. Given that the claim does not clearly require either a drying step or a presence of water, the claim is considered met by the cited prior art.

Response to Arguments
In Applicant's arguments filed on 5 August 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Regarding the disclosure of Example 7 of the specification, Applicant's argues that the extraction of an oil with acetonitrile has unexpected efficacy. This argument regarding unexpected results is not persuasive because the extraction of edible oils with acetonitrile is well known and conventional, as evidenced by the newly cited prior art of García-Reyes and Giménez, which are relied upon in the rejections under 35 USC 103 above.
Moreover, regarding the extraction of solid fats, Chen 2012 ("Development of a sensitive and robust liquid chromatography coupled with tandem mass spectrometry and a pressurized liquid extraction for the determination of aflatoxins and ochratoxin A in animal derived foods," J. Chromatogr. A 2012; newly cited) discloses a variety of animal derived foods, including "fat of swine, bovine and sheep" (abstract; section 2.3, page 112) that were submitted to optimum extraction conditions using acetonitrile/hexane as an extraction solvent (abstract; section 2.4, page 112). Chen 2012 teaches that "acetonitrile is more suitable for extracting when compared with methanol" (section 3.3.2.1, page 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797